 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    PEDRO VALENTIN,                                   No. 2:18-cv-02394-AC

15                       Plaintiff,
                                                        STIPULATION AND PROPOSED ORDER
16    v.                                                FOR THE AWARD OF FEES UNDER THE
                                                        EQUAL ACCESS TO JUSTICE ACT
17    ANDREW SAUL,
      Commissioner of Social Security,
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that the previously-filed Motion for Attorney’s Fees,

22   filed April 6, 2020, shall be withdrawn, and that Plaintiff be awarded attorney fees and expenses

23   under the EAJA in the amount of TEN THOUSAND dollars ($10,000.00). This amount

24   represents compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel

25   in connection with this civil action, in accordance with 28 U.S.C. § 2412.

26          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

27   attorney fees and expenses, and does not constitute an admission of liability on the part of

28   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
 1   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
 2   EAJA attorney fees and expenses in connection with this action.
 3          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
 4   Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
 5          Respectfully submitted April 7, 2020.
 6
     DATED: April 7, 2020                           /s/ Oliver Ehlinger
 7                                                  OLIVER EHLINGER
                                                    (as authorized by email)
 8                                                  Attorney for Plaintiff
 9                                                  McGREGOR W. SCOTT
10                                                  United States Attorney

11   DATED: April 7, 2020                    By     s/ Daniel P. Talbert
                                                    DANIEL P. TALBERT
12                                                  Special Assistant United States Attorney
13
                                                    Attorneys for Defendant
14
                                                    ORDER
15
              Pursuant to stipulation, it is so ordered.
16
     DATE: April 7, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
